Citation Nr: 9926068	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for residuals of 
exposure to asbestos and chemicals.  

4.  Evaluation of post concussion syndrome with organic 
mental syndrome, post traumatic stress disorder (PTSD), and 
depression, currently rated as 70 percent disabling.  

5.  Evaluation of migraine headaches, currently rated as 30 
percent disabling.  

6.  Evaluation of post concussion syndrome with left upper 
extremity weakness, currently rated as 20 percent disabling.  

7.  Evaluation of post concussion syndrome with left lower 
extremity weakness, currently rated as 10 percent disabling.  

8.  Evaluation of anterior instability versus impingement 
syndrome, left shoulder, currently rated as 10 percent 
disabling.  

9.  Evaluation of hypertension, currently rated as 10 percent 
disabling.  

10.  Evaluation of subluxation of peroneal tendons with 
chronic inflammatory changes, left ankle, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1995.  
He had Southwest Asia service.  His awards include the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In June 1999, a video conference hearing was held before 
Lawrence M. Sullivan, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1999).  

In April 1997, the RO denied service connection for diabetes 
mellitus.  Review of the correspondence received in the 
following year does not disclose a timely notice of 
disagreement.  38 C.F.R. § 20.302(a) (1998).  There is no 
statement of the case or substantive appeal on this issue.  
If a timely appeal is not filed, the decision of the RO on 
this issue is final.  38 C.F.R. § 20.1103 (1998).  Such a 
final decision can only be reviewed if it contains clear and 
unmistakable error or if the veteran submits new and material 
evidence to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.105(a) (1998).  At the June 1999 video 
conference hearing, the veteran and his representative 
indicated that they wanted the Board to consider the claim 
for service connection for diabetes mellitus.  Because there 
is a final decision, the Board can not review the matter.  
See the Remand below for further action by the RO on this 
issue.  

The April 1997 rating decision granted service connection for 
chondromalacia of the patella of the left knee, rated as 
noncompensable.  The veteran was examined in August 1997 and 
a March 1998 rating decision increased the rating to 10 
percent.  There is no record of a timely notice of 
disagreement with either rating decision.  There is no record 
of a timely substantive appeal on either decision.  Here 
again, the Board does not have jurisdiction of these final 
decisions.  The rating of the left knee was raised at the 
June 1999 video conference hearing.  As the issue has not 
been developed for the jurisdiction of the Board, it will be 
Remanded, below, for appropriate action by the RO.  

The March 1998 rating decision denied service connection for 
an irritable colon syndrome.  Here again, there is no timely 
notice of disagreement, statement of the case, or substantive 
appeal, so the issue is not within the jurisdiction of the 
Board.  The veteran and his representative raised the issue 
on the June 1999 video conference hearing.  It will also be 
Remanded, below, for appropriate action by the RO.  

The Remand below will also address the issues of entitlement 
to an increased rating for post concussion syndrome with 
organic mental syndrome, post traumatic stress disorder 
(PTSD), and depression; and entitlement to an increased 
rating for anterior instability versus impingement syndrome, 
left shoulder.  

The statement of the case provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  There is no evidence of a bilateral hearing loss 
disability within the meaning of the laws and regulations 
providing compensation benefits.  

2.  There is no evidence that the veteran has a disability 
manifested by high cholesterol.  

3.  There is no evidence which links a current disability 
manifested by high cholesterol to disease or injury in 
service.  

4.  The veteran has a tinea infection which is the result of 
infection during his active combat service.  

5.  There is no evidence that the veteran has a disability as 
a residual of exposure to asbestos and chemicals.  

6.  There is no evidence which links a current disability to 
exposure to asbestos and chemicals in service.  

7.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased ratings for: migraine headaches; post concussion 
syndrome with left upper extremity weakness; post concussion 
syndrome with left lower extremity weakness; hypertension; 
and subluxation of peroneal tendons with chronic inflammatory 
changes, left ankle.  

8.  The service-connected migraine headaches approximate the 
very frequent, completely prostrating and prolonged attacks, 
that are productive of severe economic inadaptability.  

9.  The service-connected post concussion syndrome with left 
upper extremity weakness is manifested by no more than mild 
impairment, with occasional sensory manifestations and 
without motor strength loss or decreased reflexes.  

10.  The service-connected post concussion syndrome with left 
lower extremity weakness is manifested by no more than mild 
impairment, with occasional sensory manifestations and 
without motor strength loss or decreased reflexes.  

11.  The service-connected hypertension does not result in 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more, and symptoms do not 
approximate a definite level of symptomatology.  

12.  The service-connected subluxation of peroneal tendons 
with chronic inflammatory changes, left ankle, is manifested 
by popping at the lateral aspect on motion and episodes of 
pain, without bone changes or other functional deficits.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for high cholesterol is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Tinea was incurred during the veteran's active combat 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991).  

4.  The claim for service connection for residuals of 
exposure to asbestos and chemicals is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a 50 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (1998).  

6.  The criteria for a rating in excess of 20 percent for post 
concussion syndrome with left upper extremity weakness have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 8512 (1998).  

7.  The criteria for a rating in excess of 10 percent for post 
concussion syndrome with left lower extremity weakness, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 8520 (1998).  

8.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(1997, 1998).  

9.  The criteria for a rating in excess of 10 percent for 
subluxation of peroneal tendons with chronic inflammatory 
changes, left ankle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 
4.71a and Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

As discussed below, the claims for service connection are not 
well grounded.  The rating decisions, statement of the case 
and supplements adequately informed the veteran of the lack 
of evidence to support these claims in accordance with 38 
U.S.C. 5103 (West 1991).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

1.  Service Connection For Bilateral Hearing Loss Disability

The first requirement for a well grounded claim is evidence 
of a current disability.  The veteran testified at his 
November 1996 RO hearing that he has difficulty hearing 
people and hearing tests since service have shown a high 
frequency hearing loss.  Similar information was provided on 
the June 1999 Board video conference hearing.  The veteran 
does not have the medical expertise necessary to provide 
competent testimony as to a current hearing loss disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Nor is he competent 
to report what examiners have found.  Warren v. Brown, 6 Vet 
App 4 (1993).  The veteran has the responsibility to submit 
evidence of a well grounded claim, including evidence of a 
current disability from a trained medical professional.  
38 U.S.C.A. § 5107(a) (West 1991).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The service medical records show that the veteran's hearing 
was tested during service and the results did not meet the 
above criteria for a hearing loss disability.  

On the authorized VA audiologic evaluation in March 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
15
15
15
16
LEFT
20
20
15
15
35
21

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The VA test results establish that the veteran does not have 
a hearing loss disability within the meaning of the law and 
regulations providing compensation benefits.  

The veteran has not submitted any audiometric evidence that 
he currently has a hearing loss disability within the meaning 
of the regulation.  

As there is no competent evidence that the veteran has a 
hearing loss disability, the first requirement for a well 
grounded claim is not met and the claim must be denied.  

2.  Service Connection For High Cholesterol

As noted above, service connection can be granted for a 
disability.  The term disability as used in chapter 11, and 
specifically in 38 U.S.C.A. § 1110, should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Elevated laboratory study results are not, by 
themselves, disabilities within the meaning of the law 
providing compensation.  

A well grounded claim requires evidence from a physician or 
other competent medical professional which diagnoses the 
above normal findings as being a manifestation of a 
disability within the meaning of the law.  See Grottveit.  In 
this case, no medical professional has diagnosed the 
veteran's elevated cholesterol laboratory results as 
indicative of a disability.  Because there is no evidence of 
a current disability from a competent source, the claim is 
not well grounded and must be denied.  

Further, a well grounded claim requires evidence from a 
trained medical professional which links a current disability 
to disease or injury in service.  Here, there is no competent 
evidence which links a current disability manifested by high 
cholesterol to any disease or injury in service.  Since there 
is no evidence of the required connection, the claim is not 
well grounded.  For this reason, too, the claim must be 
denied.  

3.  Service Connection For Residuals Of Exposure To Asbestos 
And Chemicals

The service medical records do not reflect the presence of a 
chronic skin disability.  A September 1996 VA mental health 
clinic note reflects complaints of skin spots on the 
veteran's knees.  At his January 1996 RO hearing, in response 
to questions about chemical exposure, the veteran testified  
that he had rashes on his feet, legs, and sometimes on his 
chest and back.  At his June 1999 Board video conference 
hearing, the veteran testified that his chemical exposure 
resulted in a rash on his right knee and the small of his 
back.  He stated that the rash was first noted when he was on 
active duty in 1992.  He reported that it was treated but 
never completely cleared.  It is clear from the veteran's 
statements that his chemical exposure claim encompasses a 
claim for service connection for a skin disorder.  
Consequently, the Board will considered the skin disorder 
claim.   

The veteran is competent to see a rash on his skin.  
Therefore, his testimony is competent evidence of skin 
disease or injury during service.  

At his August 1997 VA skin examination, the veteran reported 
a non-pruritic, recurrent skin eruption on bilateral knees, 
buttocks, groin and feet.  He stated that it began while he 
was in the Gulf War.  Various topical treatments did not 
provide relief.  Objectively, the right medial knee had a 5 
by 7 centimeter annular patch with an erythematous minimally 
scaling periphery.  There were less well defined patches on 
the bilateral buttocks and left anterior knee.  There were 
brown patches on the bilateral medial thighs.  KOH was 
positive for hypha.  The diagnosis was tinea corporis, post 
inflammatory hyper-pigmentation secondary to tinea cruris.  
The doctor commented that it was possibly service-connected.  

The veteran completed his active service in May 1995 and 
extensive tinea lesions were described and diagnosed by a 
doctor in August 1997.  The diagnosis provides evidence of 
current disability.  The veteran's statements provide 
evidence of disease or injury in service.  On the August 1997 
VA examination, the veteran reported continuing symptoms 
since serving in the Gulf War.  38 C.F.R. § 3.303(b) (1998).  
As a lay witness, he is competent to report what he observed.  
Significantly, a doctor has considered the veteran's report 
of continuing symptoms and concluded that they are possibly 
service-connected.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  The doctor's opinion is not as definite or clear 
as it could be, but the Board believes that, taken in 
context, the opinion is evidence of a nexus between the 
current tinea and symptoms in service.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  This renders the claim well 
grounded.  Cf. Arms v. West, 12 Vet. App. 188, 199 (1999).  

The claim for service connection for tinea is well grounded.  
The appellant is a combat veteran who reports having the skin 
disorder since serving in the Gulf War.  He is a combat 
veteran of that war.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) lighten his evidentiary burden.  The veteran's 
statement that tinea was incurred during his Gulf War service 
would be consistent with such service.  Therefore, service 
connection will be granted unless rebutted by clear and 
convincing evidence to the contrary.  Arms, 195 et seq.  
Review of the record in this case does not reveal any 
affirmative finding which would rebut the presumption of 
service connection for the veteran's tinea.  Arms, at 197.  
Consequently, service connection for tinea will be granted.  

The Board notes that tinea is a fungus infectious disease and 
not a chemical injury.  The Board grants service connection 
at this point because it is clear that the veteran was 
claiming service connection for the skin disorder as part of 
his claim for residuals of chemical exposure; and current 
disability rather than etiology is the controlling factor.  
No physician has linked the tinea to chemical exposure.  The 
grant of service connection for tinea is not a grant of 
service connection for residuals of asbestos and chemical 
exposure.  

At his November 1996 RO hearing, the veteran reported that he 
had a constant respiratory infection and had been treated for 
bronchitis and upper respiratory infection since service.  He 
also alleged periods of diarrhea.  (Hearing transcript, 6.)  
He did not allege that any physician linked a current 
respiratory or gastrointestinal disability to disease or 
injury in service.  

At his June 1999 video conference hearing, the veteran 
reported removing asbestos while in service.  He conceded 
that there were no current residual symptoms and wanted to 
establish service connection in case symptoms appeared in 
later life.  (Hearing transcript, 37).  Service connection 
can not be granted for the possibility of future disability.  

Here again, the Board emphasizes that service connection can 
only be granted for a current disability.  As discussed 
above, there must be evidence from a doctor or other medical 
professional with the training and experience to diagnosis a 
current disability.  There must also be evidence from a 
physician or other medical professional on the medical 
question of etiologic causation.  That is, an expert witness 
must provide evidence connecting the current disability to 
disease or injury in service.  Having had a disease or 
injury, including exposure to asbestos, chemicals and smoke, 
in service is not enough to support a well grounded claim for 
service connection.  There must be evidence of current 
disability and a connection to disease or injury in service.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, there is no diagnosis, from a doctor or other 
competent witness, of a current disability from exposure to 
asbestos and chemicals.  There is no diagnosis of a current 
respiratory disability.  There is no diagnosis of a current 
gastrointestinal disability (other than the irritable colon 
syndrome which was the subject of an unappealed denial by the 
RO).  No physician has identified chronic signs or symptoms 
involving the respiratory tract.  38 C.F.R. § 3.317(b)(8) 
(1998).  No physician has identified chronic signs or 
symptoms involving the gastrointestinal tract (other than the 
irritable colon syndrome which was the subject of an 
unappealed denial by the RO).  38 C.F.R. § 3.317(b)(10) 
(1998).  Because there is no competent evidence of current 
diagnosed or undiagnosed disability as a residual of exposure 
to asbestos or chemicals, the claim is not well grounded and 
must be denied.  38 C.F.R. § 3.317(b) (1998).  

So, too, there is no evidence from a physician or other 
competent medical witness which links a current disability, 
diagnosed or undiagnosed, to exposure to asbestos and 
chemicals in service.  Because there is no evidence of a 
connection, the claim is not well grounded and it must be 
denied for this reason as well.  

38 U.S.C.A. § 1154

38 U.S.C.A. § 1154(b) (West 1991) lessens the evidentiary 
burden of a combat veteran as far as showing disease or 
injury during service.  However, competent evidence that the 
combat veteran has the claimed disability is still required.  
This provision of the law does not allow VA to assume that 
there is a disability.  The Board recognizes the veteran's 
Gulf War combat service; however, in the absence of evidence 
of current disability, this provision of the law does not 
make the claims discussed above well grounded.  See Arms v. 
West, 12 Vet. App. 188 (1999).  

Increased Ratings

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  As used in some 
contexts, particularly those dealing with the RO or "agency 
of original jurisdiction," the term "increase" refers to a 
higher rating than previously assigned.  As generally used in 
the appellate context, and particularly in this decision, the 
term "increased" rating or evaluation refers to an increase 
above the rating assigned by the RO.  The Board has simply 
stated the issues as the evaluation of the disabilities at 
issue.  The appellant is not prejudiced by this naming of the 
issue.  The Board has not dismissed any of the issues and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue has been phrased.  It 
also appears that the Court has not provided a substitute 
name for the issue.  In reaching the determinations, the 
Board has considered whether staged ratings should be 
assigned.  We conclude that the conditions addressed have not 
significantly changed and uniform ratings are appropriate in 
this case.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

Some of the rating criteria have changed during the pendency 
of the veteran's claim.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).    

Several of the disabilities in this case are the result of a 
head injury in service.  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, 
Code 8045 (1998).  


4.  Migraine Headaches, Currently Rated As 30 Percent 
Disabling.

Migraine headaches will be rated as 50 percent disabling if 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating will be assigned if there are characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent rating will be assigned if 
there are characteristic prostrating attacks averaging one in 
2 months over last several months.  Less frequent attacks 
will be noncompensable.  38 C.F.R. Part 4, Code 8100 (1998).  

In Fenderson, at 127, the Court held that by awarding a 10 
percent rating, the RO conceded that the appellant was having 
characteristic prostrating attacks and the only question was 
the frequency.  Moreover, the Court emphasized the probative 
weight of the veteran's testimony as to frequency.  Id.  

Consideration of the veteran's medical history shows that the 
service medical records document a closed head injury which 
was followed by symptoms including migraine headaches.  The 
service medical records show that the veteran sustained a 
head injury in September 1989.  Subsequent records show a 
post concussion syndrome with symptoms including headaches.  
A January 1995 report described them as frequent and 
completely prostrating.  He had not responded well to 
standard migraine therapy.  

Migraine headaches were reported on the September 1995 VA 
examination, without comment as to frequency.  

At his November 1996 RO hearing, the veteran testified that 
about 3 times a week he had headaches which incapacitated him 
to the extent that he could not do anything.  

On the August 1997 VA neurologic examination, the veteran 
described the headaches as severe and lasting for a whole 
day.  He reported that the headaches were felt all over his 
head and he had difficulty with bright light.  He said that 
bright light could bring on the headaches and he felt dizzy 
during them.  

VA psychiatric clinical notes show that the veteran reported, 
in October 1997, that he was having more headaches.  In May 
1998, he reported frequent headaches.  

In June 1999, the veteran testified at his video conference 
hearing that he had headaches 2 to 4 times per week and they 
stopped him from driving, working and normal activity.  

The veteran's testimony as to the frequency of his 
incapacitating service-connected migraine headaches has been 
consistent and credible.  A frequency of 2 to 4 times a week 
would substantially exceed the criteria for a 30 percent 
rating, which is only one a month.  Giving the veteran the 
benefit of the doubt, the Board concludes that the frequency 
he has described more closely approximates the very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, for which a 50 percent rating 
is assigned.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).  This is the highest rating assignable for 
migraine headaches.  38 C.F.R. Part 4, Code 8100 (1998).  

5.  Post Concussion Syndrome With Left Upper and Lower 
Extremity Weakness

Background

Historical review of the service medical records discloses 
that the veteran sustained a concussion in September 1989, 
followed by left upper and lower extremity weakness.  

In January 1995, shortly before leaving service, the veteran 
had a neurologic evaluation for a medical board.  The 
physician reported that the veteran's neurological 
examination was normal.  

The report of the September 1995 VA neurologic examination 
shows the veteran denied major disturbance in weakness and 
numbness in any extremities.  Examination showed normal 
muscle strength in all four extremities.  There was no 
atrophy or fasciculation.  Examination of the sensory system 
was unremarkable.  Deep tendon reflexes were symmetrical.  
Gait and coordination functions were unremarkable.  

November 1995 VA neurology clinic notes show the veteran had 
a functional gait which was strong with inconsistent 
discoordination.  There was no atrophy.  On sensation 
testing, the veteran reported decreased pin and vibration 
responses on the left side.  Reflexes were 2/4.  It was the 
impression that the veteran's responses were hard to explain, 
physiologically.  

A February 1996 VA neurology clinic note shows motor signs 
were good throughout.  Reflexes were brisk and symmetrical.  
Sensory responses were decreased on the left side.  

On the neurologic portion of the March 1996 VA examination, 
it was reported that there was slight hyperflexia of both 
knees, poor equilibrium and stability in both lower 
extremities and no sensory response with needle stick in the 
left leg and left arm.  The diagnosis was sensorial loss, 
left side leg and left arm.  

An April 1996 rating decision granted service connection for 
post concussion syndrome to include migraine headaches, 
insomnia, decreased stability and equilibrium, both lower 
extremities, with hyperflexion of both knees, and organic 
mood disorder, depressed.  The disability was rated at 10 
percent.  

On the November 1996 RO hearing, the veteran testified of 
problems in the joints of his extremities without asserting 
any extremity neurologic symptoms.  (Hearing transcript, 
4,5.)  

On the August 1997 VA neurologic examination, examination of 
the motor system was normal.  Sensory system examination did 
not show any abnormality.  Reflexes were very hyper.  
However, no Babinski sign was seen.   

During his June 1999 Board video conference hearing, the 
veteran testified that he had weakness, numbness and tingling 
in his arms and legs.  (Hearing transcript, 12.)

Neurologic rating considerations

Brain disease due to trauma:  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  38 C.F.R. Part 4, Code 
8045 (1998).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (1998).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (1998).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510 (1998).  

5a.  Post Concussion Syndrome With Left Upper Extremity 
Weakness,
 Currently Rated As 20 Percent Disabling

An April 1997 rating decision assigned separate ratings for 
concussion residuals.  Post concussion syndrome with mild 
left upper extremity weakness was rated as 20 percent 
disabling under Codes 8045-8512.  

Severe incomplete paralysis of the lower radicular group of 
peripheral nerves will be rated as 50 percent disabling in 
the major upper extremity and as 40 percent disabling in the 
minor upper extremity.  Moderate incomplete paralysis will be 
rated as 40 percent disabling in the major upper extremity 
and as 30 percent disabling in the minor upper extremity.  
Mild incomplete paralysis of either upper extremity will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, Code 8512 
(1998).  Neuritis (Code 8612) and neuralgia (code 8712) will 
be rated under the above criteria.  

There is no atrophy or other objective manifestation of 
muscle weakness.  The veteran has reported weakness; however, 
the physicians have consistently reported that there are no 
motor deficits.  While the veteran is competent to report 
what he is experiencing, the medical findings are 
significantly more probative in determining the extent of the 
disability and whether the criteria for a higher rating have 
been met.  On the most recent examination, the veteran's 
sensory responses were normal while his reflexes were hyper.  
Previously, there were some minor sensory deficits and 
reflexes were normal.  Reflexes have not been decreased or 
absent.  These minor varying findings and the veteran's 
reports of numbness and tingling form a preponderance of 
evidence which describes a mild impairment and does not 
approximate the moderate impairment required for the next 
higher rating.  38 C.F.R. § 4.7 (1998).  The evidence on this 
point is not in approximately equal balance such that there 
is any doubt which could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (1998).  

5b.  Post Concussion Syndrome With Left Lower Extremity 
Weakness, 
Currently Rated As 10 Percent Disabling

As noted above, the April 1997 rating decision assigned 
separate ratings for concussion residuals.  Post concussion 
syndrome with mild left lower extremity weakness was rated as 
10 percent disabling under Codes 8045-8520.  

Complete paralysis of the sciatic nerve such that the foot 
dangles and drops, with no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost, will be rated as 80 percent disabling.  Severe 
incomplete paralysis, with marked muscular atrophy, will be 
rated as 60 percent disabling.  Incomplete paralysis will be 
rated as 40 percent disabling where moderately severe, as 20 
percent disabling where moderate, and as 10 percent disabling 
where mild.  38 C.F.R. Part 4, Code 8520 (1998).  Neuritis 
(Code 8620) and neuralgia (code 8720) will be rated under the 
above criteria.  

Here again, there is no atrophy or other objective 
manifestation of muscle weakness.  The veteran has reported 
weakness; however, the physicians have consistently reported 
that there are no motor deficits.  While the veteran is 
competent to report what he is experiencing, the medical 
findings are significantly more probative in determining the 
extent of the disability and whether the criteria for a 
higher rating have been met.  On the most recent examination, 
the veteran's sensory responses were normal while his 
reflexes were hyper.  Previously, there were some minor 
sensory deficits and reflexes were normal.  Reflexes have not 
been decreased or absent.  These minor varying findings and 
the veteran's reports of numbness and tingling form a 
preponderance of evidence which describes a mild impairment 
and does not approximate the moderate impairment required for 
the next higher rating.  38 C.F.R. § 4.7 (1998).  The 
evidence on this point is not in approximately equal balance 
such that there is any doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (1998).  

6.  Increased Rating For Hypertension, Currently Rated As 10 
Percent Disabling

The veteran's hypertension is currently rated as 10 percent 
disabling, effective the day after he finished active service 
in May 1995.  At that time, hypertensive vascular disease 
(essential arterial hypertension) was rated as 10 percent 
disabling where the diastolic blood pressures were 
predominantly 100 or more; or where continuous medication was 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more.  As of January 12, 1998, a 10 percent rating could also 
be given if the systolic blood pressure is predominantly 160 
or more.  38 C.F.R. Part 4, Code 7101 (1997, 1998).  

Under the old criteria, the next higher rating, 20 percent 
rating, was assigned if the diastolic pressure was 
predominantly 110 or more with definite symptoms.  As of 
January 12, 1998, a 20 percent rating will be assigned if the 
diastolic pressure is predominantly 110 or more without a 
need to demonstrate definite symptoms; and the 20 percent 
rating can also be given if the systolic blood pressure is 
predominantly 200 or more.  38 C.F.R. Part 4, Code 7101 
(1997, 1998).  

The veteran will be given the benefit of the more favorable 
rating criteria.  See Karnas.  

Considering the old criteria, no physician has associated any 
definite symptoms with the veteran's hypertension.  

Looking to the new criteria, there is no evidence of systolic 
blood pressures of 200 or more.  

The report of the March 1996 VA examination shows that blood 
pressures were 160/100 sitting, 160/100 recumbent and 150/95 
standing.  Mild hypertension was diagnosed and it was noted 
that the veteran was not on medication at that time.  

VA clinical notes show blood pressure was measured at 112/68 
in September 1995, 124/64 in February 1996, 140/80 in May 
1996, 124/82 in July 1996, 128/72 in September 1996, and 
148/80 in October 1996.  

The report of the August 1997 VA examination shows the 
veteran stated he was not on any anti-hypertensive 
medication.  His nerve medication had been adjusted and his 
blood pressure improved.  The doctor found blood pressures 
of:  138/86 sitting, 132/82 lying, and 138/88 standing.  

The veteran testified at his November 1996 RO hearing 
(hearing transcript, 4) and the June 1999 Board video 
conference hearing (hearing transcript, 20) that he had had 
blood pressures as high as 110 and 115.  However, he did not 
say that the blood pressures were predominantly that high.  
In November 1996 he testified that medication had been 
recommended.  In June 1999, he testified to the effect that 
he had been off blood pressure medication and had been put 
back on it by his doctor.  

While the veteran is competent to testify of increased 
disability, his Board and RO hearing testimony do not 
describe diastolic blood pressures which are predominantly 
110 or more or systolic blood pressure which are 
predominantly 200 or more.  The actual blood pressure 
readings by trained physicians and medical professionals are 
substantially more probative as to whether the criteria for a 
higher rating have been met.  The reports of trained medical 
personnel establish that the veteran's diastolic blood 
pressures are not predominantly 110 or more and his systolic 
blood pressures are not predominantly 200 or more.  These 
medical reports form a preponderance of evidence showing that 
the service-connected hypertension does not result in 
manifestations which meet the requirements for a higher 
rating.  38 U.S.C.A. § 5107(b) (West 1991).  

7.  Subluxation Of Peroneal Tendons With Chronic Inflammatory 
Changes,
 Left Ankle, Currently Rated As 10 Percent Disabling.

The service medical records contain a January 1995 
physician's summary for a medical board.  The veteran had 
complained of left ankle pain with chronic popping and 
snapping at the lateral aspect.  Conservative treatment 
produced no significant improvement.  On examination, he 
ambulated with a normal gait. The examiner found no defects 
or deformities in the left ankle.  There was snapping of the 
peroneal tendons with excessive rotation of the ankle.  The 
doctor expressed the opinion that the veteran had a good 
range of motion with dorsiflexion to approximately 20 degrees 
and plantar flexion to approximately 45 degrees.  There was a 
negative drawer sign, no swelling, and no gross signs of 
instability.  The doctor restated that the peroneal tendons 
visually and audibly snapped laterally with rotation of the 
ankle about the distal fibula.  The diagnosis was subluxation 
of peroneal tendons with chronic inflammatory changes, left 
ankle.  

On the September 1995 VA examination, the veteran reported 
left ankle pain.  The September 1995 VA X-rays of the ankle 
were normal.  

On VA examination in March 1996, both ankles had a range of 
motion from 10 degrees dorsiflexion to 45 degrees plantar 
flexion.  He was able to toe and heel walk.  There was 
popping in the ankles.  

At the November 1996 RO hearing, the veteran testified that 
his left ankle snapped when he walked and never stopped.  He 
described constant pain that interfered with sleep.  (Hearing 
transcript, 4).  

During the August 1997 VA examination, the veteran reported 
popping in the ankle joint and episodes of swelling.  
Objectively, the left ankle had a full range of motion with 
some popping on the lateral aspect.  There was no 
instability, swelling or deformity.  X-rays revealed a normal 
left ankle.  The diagnosis was history of ankle sprain with 
occasional re-sprain.  

At his June 1999 Board video conference hearing, the veteran 
testified that he had a full range of motion in his ankle; 
however it affected climbing stairs.  He reported popping in 
the left ankle caused pain, sometimes at night.  He described 
treatment and reported that it was still painful.  (Hearing 
transcript, 14 et seq.)  

There is no criteria in the rating schedule specifically for 
tendon impairment and popping in the joint.  When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies 
will be avoided.  38 C.F.R. § 4.20 (1998).  

In this case, there are no bone changes which would be 
analogous to the rating criteria of Codes 5262, 5270, 5272, 
5273, or 5274.  

The veteran has repeatedly reported episodes of ankle pain; 
however, on the March 1996 and August 1997 VA examinations, 
the only finding on joint motion was popping at the lateral 
aspect.  There was no objective evidence of pain or other 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  
The popping can be rated as analogous to crepitus, and rated 
as 10 percent disabling by analogy.  38 C.F.R. Part 4, 
§§ 4.20, 4.59, Code 5003 (1998).  It could also be analogized 
to a moderate limitation of ankle motion.   38 C.F.R. Part 4, 
§§ 4.20, 4.59, Code 5271 (1998).  

The veteran is competent to assert that his ankle disability 
warrants a higher rating.  However, he has not described, in 
his testimony or other statements, and the medical examiners 
have not reported, findings which would be analogous to a 
marked limitation of ankle motion or any other applicable 
criteria for a higher rating.  38 C.F.R. §§ 4.20, 4.71a, Code 
5271.  Consequently, the preponderance of the evidence is 
against the assignment of a higher rating.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Service connection is denied for bilateral hearing loss 
disability, high cholesterol and residuals of exposure to 
asbestos and chemicals.  

Service connection for tinea is granted.  

A 50 percent rating for migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Increased ratings are denied for:  post concussion syndrome 
with left upper extremity weakness; post concussion syndrome 
with left lower extremity weakness; hypertension; and 
subluxation of peroneal tendons with chronic inflammatory 
changes, left ankle.  


REMAND

The Court has held that issues which are referred to the RO 
are open claims which should be remanded.   See Perry v. 
West, 12 Vet. App. 365 (1999).  As discussed in the 
introduction above, there were unappealed final 
determinations on the issues of entitlement to service 
connection for diabetes mellitus and irritable colon syndrome 
and on the rating for chondromalacia of the left knee, with 
possible meniscal degeneration.  The veteran and his 
representative reasserted these claims at the June 1999 video 
conference hearing.  The RO should consider these claims.  

The April 1997 rating decision described the service-
connected mental disorder as post concussion syndrome with 
organic mental syndrome, post traumatic stress disorder 
(PTSD), and depression.  The March 1998 rating decision 
described the mental disorder as PTSD, Major Depressive 
Disorder.  However, the 1998 rating decision does not 
indicate any intention to severe service connection for post 
concussion syndrome with organic mental syndrome; nor does it 
indicate that there are no longer symptoms of the post 
concussion syndrome with organic mental syndrome.  Therefore, 
the Board continues the mental disorder issue as including 
the post concussion syndrome with organic mental syndrome.  

It appears that the March 1998 rating decision simply copied 
the diagnosis of the most recent, September 1997 VA 
examination.  However, that examination was not adequate for 
rating purposes.  There was no mention of the service-
connected post concussion syndrome with organic mental 
syndrome.  Further, the psychologist failed to address either 
the old or the new rating criteria required for a higher 
rating for post concussion syndrome with organic mental 
syndrome, post traumatic stress disorder (PTSD), and 
depression.  The rating factors must be addressed.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Also, the examiner 
then expressed an opinion that the Global Assessment of 
Functioning (GAF) was 35, which would be consistent with the 
veteran being unable to work; even though the veteran has 
been consistently employed since service.  This inconsistency 
should be clarified.  The Board realizes that there were 
difficulties scheduling the recent examinations and regrets 
the further delay involve in remanding the matter.  However, 
proper rating requires an examination which produces 
sufficient information to rate the disability in accordance 
with the applicable criteria.  

On the August 1997 VA examination, the veteran's left 
shoulder was reported to have a full range of motion with 
pain in all ranges.  Pain is a factor which limits motion.  
The range of motion must be reported as it is affected by 
pain, not despite pain.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court discussed the applicability of 38 C.F.R. 
§§ 4.40 and 4.45 to examinations of joint motion.  The Court 
determined that 38 C.F.R. § 4.40 specifically refers to 
disability due to lack of normal endurance, provides for a 
rating to be based on functional loss due to factors 
including pain, and states that a part which becomes painful 
on use must be regarded as seriously disabled.  Furthermore, 
section 4.40 provides it is essential that the rating 
examination adequately portray the functional loss.  The 
examiner should express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups.  DeLuca, at 205.  
The examiner should evaluate the veteran's left shoulder in 
accordance with the guidance of the Court and the applicable 
regulations.  

The case is REMANDED to the RO for the following:  

1.  The RO should inform the veteran of 
the requirements for reopening his claims 
for entitlement to service connection for 
diabetes mellitus and irritable colon 
syndrome and on the rating for 
chondromalacia of the left knee, with 
possible meniscal degeneration.  

2.  Frederick Sautter, Ph.D., Staff 
Psychologist, New Orleans VA Medical 
Center, should be asked to explain how 
the GAF score of 35 was reached and what 
it means in terms of the veteran's 
ability to work.  The psychologist should 
describe in words, the impact of the 
service-connected mental disorder on the 
veteran's ability to work.  

3.  The veteran should be afforded a VA 
examination by a psychiatrist.  

The entire claims folder, including a copy 
of this Remand, must be made available to 
and be reviewed by the examiners prior to 
the examination.  All necessary special 
studies or tests should be done.  

The examiner should express the following 
opinions:  

a.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
gross impairment in thought processes or 
communication?  If so, describe the 
impairment.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?  If so, describe the content.  

b.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
persistent delusions or hallucinations?  
Are there symptoms bordering on gross 
repudiation of reality?  Does the 
service-connected mental disorder result 
in fantasy?  If so, describe the content 
as observed by the examiner and frequency 
of such symptoms as reported by the 
veteran.  

c.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
grossly inappropriate behavior, 
explosions of aggressive energy or 
profound retreat from mature behavior?  
If so, describe the behavior observed by 
the examiner and frequency of such 
symptoms as reported by the veteran.  

d.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
persistent danger of hurting himself or 
others?  If so, describe any suicidal or 
homicidal thoughts or behavior.  

e.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)?  
If so, describe the manifestations 
observed.  

f.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
disorientation to time or place?  If so, 
describe the objective evidence of such 
impairment.  

g.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
memory loss for names of close relatives, 
his own occupation, or his own name?  If 
so, describe the objective evidence of 
such impairment.  

h.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
obsessional rituals which interfere with 
routine activities?  If so, report the 
rituals observed.  

i.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence)?  If so, describe the 
impairment related to service-connected 
disorder.  

j.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
confusion, near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively?  If so, describe the 
manifestations.  

k.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, affect 
the veteran's judgment?  If so, describe 
the impairment.  

l.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, affect 
the veteran's mood?  If so, describe his 
mood.  

m.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, affect 
his relationship with others?  If so, 
describe the impairment.  

n.  Describe any other post concussion 
syndrome with organic mental syndrome, 
PTSD, and depression, symptomatology or 
state that there are no other symptoms.  

o.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, result in 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting)?  If so, describe how 
the service-connected disability 
restricts the veteran's ability to work.  

p.  Does the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression, produce 
total occupational and social impairment 
such that the veteran is demonstrably 
unable to obtain or retain employment.  

q.  What would be the appropriate GAF 
score for the service-connected post 
concussion syndrome with organic mental 
syndrome, PTSD, and depression?  

The examiner should give a complete 
rationale for all opinions expressed.

4.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of left shoulder 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the left shoulder, including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

